DETAILED ACTION				                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 								
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over BASHAR et al US 2016/0269978 A1 in view of Novlan et al US 2016/0302230 A1

Regarding claim 1, BASHAR et al US 2016/0269978 A1 discloses a method for wireless communication, comprising: 											transmitting, by a mobile device, a Radio Resource Control, RRC, connection request to a base station, the RRC connection request message indicating a support for a multi-carrier operation by the mobile device; ([0101] eNB and UE  are transmitting/receiving on the licensed band, UE   scans the unlicensed spectrum for empty band(s), Upon finding an empty band, in, UE  transmits a beacon signal on the empty channel (or band) to inquire for existence of LTE-U capable SCell(i.e. establishing connection),					receiving, by the mobile device, an RRC connection message from the base station in response to the RRC connection request indicating the support for the multi-carrier operation, the RRC connection message including information that indicates a service carrier frequency selected by the base station for carrying traffic [0060]  UE 104 can acquire the system information( i.e. parameter) related to SCell (i.e. selected carrier) from transmission to PCell , wherein the  system information related to SCell acquired via RRC signaling from PCell, wherein [0066] the PCell operates in frequency f1 (i.e. anchor carrier)   and the SCell operates in frequency f2(i.e. selected carrier). PCell  uses a licensed spectrum ( i.e. anchor carrier)  while SCell 502 uses the unlicensed spectrum (i.e. non-anchor carrier), and  [0102]
At block 1002, the receiver of SCell eNB 102 a/b scans for the beacon signal or probe in all possible unlicensed spectrum while its transmitter is in an off state,and When the transmitter of SCell LTE-U eNB 102 a/b turns itself on, eNB 102 a/b transmits one or more discovery signals;
operating the mobile device at the service carrier frequency indicated by the RRC connection message [0097] and [0103] A User Equipment (UE) communicates with an Evolved Node-B (eNB) in an unlicensed spectrum (i.e. selected carrier),						wherein the anchor carrier is configured to carry a broadcast channel ([0059] UE receive the PBCH signals from PCell in the licensed frequency band) and a synchronization channel[0034]  eNB transmits one or more synchronization signals (e.g., the PSS and SSS) and signals carrying system information (e.g., the PBCH signals) to the UE  ,wherein  mechanism (i.e., using the PSS and SSS) used for PCell) and ([0101] eNB and UE  are transmitting/receiving on the licensed band).
BASHAR does not explicitly disclose wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier, wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station  ; and 	the service carrier frequency is using a transmission power determined based on the offset value and the transmission power of the narrowband reference signal of the anchor carrier.	NOVlan et al US 2016/0302230 A1 discloses wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier[0171] discuss a parameter referenceSignalPower is  indicated for a unlicensed carrier (i.e. non-anchor carrier) by system information message, For example, to differentiate to the parameter provided for licensed carriers( (i.e. anchor carrier)  a new parameter relevant for unlicensed carriers can be indicated (e.g. referenceSignalPowerUnlicensed) , for example, a value of referenceSignalPowerUnlicensed may be indicated as an offset from referenceSignalPower, 					wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station[0171] discuss a parameter referenceSignalPower may be indicated for a unlicensed carrier (i.e. non-anchor carrier) by system information message, For example, to differentiate to the parameter provided for licensed carriers( (i.e. anchor carrier)  a new parameter relevant for unlicensed carriers can be indicated (e.g. referenceSignalPowerUnlicensed) , for example, a value of referenceSignalPowerUnlicensed is indicated as an offset from referenceSignalPower  ; and
the service carrier frequency is using a transmission power determined based on the offset value and the transmission power of the narrowband reference signal of the anchor carrier [0171]a reference power referenceSignalPowerUnlicensed may be provided by higher-layer signaling (e.g. RRC), while the RS power is dynamically indicated as an offset to the reference power via referenceSignalPowerUnlicensedOffset (such that the actual reference power is given by referenceSignalPowerUnlicensed (dBm)+referenceSignalPowerUnlicensedOffset (dB)).													It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify  BASHAR  to include wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier, wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station  ; and 	the service carrier frequency is using a transmission power determined based on the offset value and the transmission power of the narrowband reference signal of the anchor carrier as taught by of NOVlan in order to enable co-existence of other RAT with LAA on an unlicensed frequency spectrum without undesirable interference between heterogeneous RATs (NOVlan [0003]).

Regarding claim 5, BASHAR et al US 2016/0269978 A1 discloses a method for wireless communication, comprising: 									receiving, by a base station, a Radio Resource Control, RRC, connection request from a mobile device, the RRC connection request indicating a support for a multi-carrier operation by the mobile device([0101] eNB and UE  are transmitting/receiving on the licensed band, UE   scans the unlicensed spectrum for empty band(s), Upon finding an empty band, in, UE  transmits a beacon signal on the empty channel (or band) to inquire for existence of LTE-U capable SCell(i.e. establishing connection); 							selecting, by the base station in response to the RRC connection request indicating a support for the multi-carrier operation, a service carrier frequency for carrying traffic[0060]  UE 104 can acquire the system information( i.e. parameter) related to SCell (i.e. selected carrier) from transmission to PCell , wherein the  system information related to SCell acquired via RRC signaling from PCell, wherein [0066] the PCell operates in frequency f1 (i.e. anchor carrier)   and the SCell operates in frequency f2(i.e. selected carrier). PCell  uses a licensed spectrum ( i.e. anchor carrier)  while SCell 502 uses the unlicensed spectrum (i.e. non-anchor carrier), and  [0102]At block 1002, the receiver of SCell eNB 102 a/b scans for the beacon signal or probe in all possible unlicensed spectrum while its transmitter is in an off state,and When the transmitter of SCell LTE-U eNB 102 a/b turns itself on, eNB 102 a/b transmits one or more discovery signals; and 						transmitting, from the base station to the mobile device, an RRC connection message including information that indicates the service carrier frequency selected by the base station for carrying traffic[0097] and [0103] A User Equipment (UE) communicates with an Evolved Node-B (eNB) in an unlicensed spectrum (i.e. selected carrier)., 
wherein the anchor carrier is configured to carry a broadcast channel ([0059] UE receive the PBCH signals from PCell in the licensed frequency band) and 				a synchronization channel[0034]  eNB transmits one or more synchronization signals (e.g., the PSS and SSS) and signals carrying system information (e.g., the PBCH signals) to the UE  ,wherein  mechanism (i.e., using the PSS and SSS) used for PCell) and ([0101] eNB and UE  are transmitting/receiving on the licensed band).
BASHAR does not explicitly disclose wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier,wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station..	NOVlan et al US 2016/0302230 A1 discloses wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier [0171] discuss a parameter referenceSignalPower is  indicated for a unlicensed carrier (i.e. non-anchor carrier) by system information message, For example, to differentiate to the parameter provided for licensed carriers( (i.e. anchor carrier)  a new parameter relevant for unlicensed carriers can be indicated (e.g. referenceSignalPowerUnlicensed) , for example, a value of referenceSignalPowerUnlicensed may be indicated as an offset from referenceSignalPower, 					wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station [0171] discuss a parameter referenceSignalPower may be indicated for a unlicensed carrier (i.e. non-anchor carrier) by system information message, For example, to differentiate to the parameter provided for licensed carriers( (i.e. anchor carrier)  a new parameter relevant for unlicensed carriers can be indicated (e.g. referenceSignalPowerUnlicensed) , for example, a value of referenceSignalPowerUnlicensed is indicated as an offset from referenceSignalPower  ; and
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify  BASHAR  to include herein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier, , wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station as taught by of NOVlan in order to enable co-existence of other RAT with LAA on an unlicensed frequency spectrum without undesirable interference between heterogeneous RATs(NOVlan [0003]).
Regarding claim 8, BASHAR et al US 2016/0269978 A1 discloses an apparatus for wireless communication comprised in a mobile device (fig. 2, UE), comprising: 			a transmitter (fig.2, transceiver 207) configured to transmit a Radio Resource Control, RRC, connection request to a base station, the RRC connection request indicating that the mobile device supports a multi- carrier operation([0101] eNB and UE  are transmitting/receiving on the licensed band, UE   scans the unlicensed spectrum for empty band(s), Upon finding an empty band, in, UE  transmits a beacon signal on the empty channel (or band) to inquire for existence of LTE-U capable SCell(i.e. establishing connection); 
a receiver(fig.2,transceiver 207) configured to receive an RRC connection message from the base station in response to the RRC connection request indicating the support for the multi-carrier operation, the 49 154498046.1U.S. Patent Application Attorney Docket No. 125096-8504.US01 RRC connection message including information that indicates a service carrier frequency selected by the base station for carrying traffic [0060]  UE 104 can acquire the system information( i.e. parameter) related to SCell (i.e. selected carrier) from transmission to PCell , wherein the  system information related to SCell acquired via RRC signaling from PCell, wherein [0066] the PCell operates in frequency f1 (i.e. anchor carrier)   and the SCell operates in frequency f2(i.e. selected carrier). PCell  uses a licensed spectrum ( i.e. anchor carrier)  while SCell 502 uses the unlicensed spectrum (i.e. non-anchor carrier), and  [0102]
At block 1002, the receiver of SCell eNB 102 a/b scans for the beacon signal or probe in all possible unlicensed spectrum while its transmitter is in an off state,and When the transmitter of SCell LTE-U eNB 102 a/b turns itself on, eNB 102 a/b transmits one or more discovery signals;
a processor (fig. 2, processor 204) configured to: operate the mobile device at the service carrier frequency indicated by the message[0097] and [0103] A User Equipment (UE) communicates with an Evolved Node-B (eNB) in an unlicensed spectrum (i.e. selected carrier),	
wherein the anchor carrier is configured to carry a broadcast channel [0059] UE receive the PBCH signals from PCell in the licensed frequency band) and 				a synchronization channel[0034]  eNB transmits one or more synchronization signals (e.g., the PSS and SSS) and signals carrying system information (e.g., the PBCH signals) to the UE  ,wherein  mechanism (i.e., using the PSS and SSS) used for PCell) and ([0101] eNB and UE  are transmitting/receiving on the licensed band).and a synchronization channel.	BASHAR does not explicitly disclose wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier, wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station; and 		the service carrier frequency is using a transmission power determined based on the offset value and the transmission power of the narrowband reference signal of the anchor carrier.	NOVlan et al US 2016/0302230 A1 discloses wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier[0171] discuss a parameter referenceSignalPower is  indicated for a unlicensed carrier (i.e. non-anchor carrier) by system information message, For example, to differentiate to the parameter provided for licensed carriers( (i.e. anchor carrier)  a new parameter relevant for unlicensed carriers can be indicated (e.g. referenceSignalPowerUnlicensed) , for example, a value of referenceSignalPowerUnlicensed may be indicated as an offset from referenceSignalPower, 					wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station[0171] discuss a parameter referenceSignalPower may be indicated for a unlicensed carrier (i.e. non-anchor carrier) by system information message, For example, to differentiate to the parameter provided for licensed carriers( (i.e. anchor carrier)  a new parameter relevant for unlicensed carriers can be indicated (e.g. referenceSignalPowerUnlicensed) , for example, a value of referenceSignalPowerUnlicensed is indicated as an offset from referenceSignalPower  ; and
the service carrier frequency is using a transmission power determined based on the offset value and the transmission power of the narrowband reference signal of the anchor carrier [0171]a reference power referenceSignalPowerUnlicensed may be provided by higher-layer signaling (e.g. RRC), while the RS power is dynamically indicated as an offset to the reference power via referenceSignalPowerUnlicensedOffset (such that the actual reference power is given by referenceSignalPowerUnlicensed (dBm)+referenceSignalPowerUnlicensedOffset (dB)).													It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify  BASHAR  to include wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier, wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency selected by the base station  ; and 	the service carrier frequency is using a transmission power determined based on the offset value and the transmission power of the narrowband reference signal of the anchor carrier as taught by of NOVlan in order to enable co-existence of other RAT with LAA on an unlicensed frequency spectrum without undesirable interference between heterogeneous RATs(NOVlan [0003]).


Regarding claim 12, BASHAR et al US 2016/0269978 A1 discloses an apparatus for wireless communication comprised in a base station(fig. 3, eNB), comprising: 				a receiver(fig.3 transceiver 307)configured to receive a Radio Resource Control, RRC, connection request from a mobile device, the RRC connection request indicating a support for a multi-carrier operation by the mobile device([0101] eNB and UE  are transmitting/receiving on the licensed band, UE   scans the unlicensed spectrum for empty band(s), Upon finding an empty band, in, UE  transmits a beacon signal on the empty channel (or band) to inquire for existence of LTE-U capable SCell(i.e. establishing connection);
 a processor( fig.3 processor 304) configured to select a service carrier frequency for carrying traffic in response to the RRC connection request indicating a support for the multi-carrier operation[0060]  UE 104 can acquire the system information( i.e. parameter) related to SCell (i.e. selected carrier) from transmission to PCell , wherein the  system information related to SCell acquired via RRC signaling from PCell, wherein [0066] the PCell operates in frequency f1 (i.e. anchor carrier)   and the SCell operates in frequency f2(i.e. selected carrier). PCell  uses a licensed spectrum ( i.e. anchor carrier)  while SCell 502 uses the unlicensed spectrum (i.e. non-anchor carrier), and  [0102]At block 1002, the receiver of SCell eNB 102 a/b scans for the beacon signal or probe in all possible unlicensed spectrum while its transmitter is in an off state,and When the transmitter of SCell LTE-U eNB 102 a/b turns itself on, eNB 102 a/b transmits one or more discovery signals; and 50 154498046.1U.S. Patent Application Attorney DocketNo. 125096-8504.US01 
a transmitter (fig.3 transceiver 307) configured to: transmit, to a mobile device, an RRC connection message including information that indicates the service carrier frequency for carrying traffic[0097] and [0103] A User Equipment (UE) communicates with an Evolved Node-B (eNB) in an unlicensed spectrum (i.e. selected carrier).		,
wherein the anchor carrier is configured to carry a broadcast channel ([0059] UE receive the PBCH signals from PCell in the licensed frequency band) and 				a synchronization channel[0034]  eNB transmits one or more synchronization signals (e.g., the PSS and SSS) and signals carrying system information (e.g., the PBCH signals) to the UE  ,wherein  mechanism (i.e., using the PSS and SSS) used for PCell) and ([0101] eNB and UE  are transmitting/receiving on the licensed band).
BASHAR does not explicitly disclose wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier, wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency.
NOVlan et al US 2016/0302230 A1 discloses wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier [0171] discuss a parameter referenceSignalPower is  indicated for a unlicensed carrier (i.e. non-anchor carrier) by system information message, For example, to differentiate to the parameter provided for licensed carriers( (i.e. anchor carrier)  a new parameter relevant for unlicensed carriers can be indicated (e.g. referenceSignalPowerUnlicensed) , for example, a value of referenceSignalPowerUnlicensed may be indicated as an offset from referenceSignalPower, 					wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency [0171] discuss a parameter referenceSignalPower may be indicated for a unlicensed carrier (i.e. non-anchor carrier) by system information message, For example, to differentiate to the parameter provided for licensed carriers( (i.e. anchor carrier)  a new parameter relevant for unlicensed carriers can be indicated (e.g. referenceSignalPowerUnlicensed) , for example, a value of referenceSignalPowerUnlicensed is indicated as an offset from referenceSignalPower.							It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify  BASHAR  to include wherein the information comprises an offset value indicating a difference between a transmission power of a narrowband reference signal of a carrier indicated by the information and a transmission power of a narrowband reference signal of an anchor carrier, wherein the information further indicates a transmission power of a narrowband reference signal of the service carrier frequency, as taught by of NOVlan in order to enable co-existence of other RAT with LAA on an unlicensed frequency spectrum without undesirable interference between heterogeneous RATs(NOVlan [0003]).
Regarding claims 2,6,9 and 13, the combination of combination of BASHAR and NOVlan teaches all features with respect to the claims 1,5,8, and 12, respectively.
BASHAR  does not explicitly disclose wherein the transmission power of the narrowband reference signal of the anchor carrier is measured by the mobile device or indicated by the base station
NOVlan et al US 2016/0302230 A1 discloses herein the transmission power of the narrowband reference signal of the anchor carrier is measured by the mobile device or indicated by the base station [0170]-[0171] discloses the downlink reference-signal transmit power given by the parameter referenceSignalPower provided by higher layers….dynamic signaling of the parameters related to the RS power information is provided to the UE 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify  BASHAR  to include wherein the transmission power of the narrowband reference signal of the anchor carrier is measured by the mobile device or indicated by the base station, as taught by of NOVlan in order to enable co-existence of other RAT with LAA on an unlicensed frequency spectrum without undesirable interference between heterogeneous RATs(NOVlan [0003]).

Claims 3-4,7, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BASHAR in view of NOVlan in view of in view of Ouchi US 20150043465 A1.

Regarding claims 3 and 10, the combination of combination of BASHAR and NOVlan teaches all features with respect to the claims 1 and 8, respectively.
The combination of combination of BASHAR and NOVlan  does not explicitly disclose performing, by the mobile device, a path loss calculation based on an energy per resource element of the narrowband reference signal provided by the information indicating the transmission power.  
However, Ouchi US 20150043465 A1 discloses performing, by the mobile device, a path loss calculation based on an energy per resource element of the narrowband reference signal provided by the information indicating the transmission power ([0129] the transmission power (referenceSignalPower) of a CRS has been communicated from the base station…) and ([0149] referenceSignalPower is the value of a power per resource element (EPRE: Energy Per Resource Element) of a reference signal for path loss measurement…).				It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of combination of BASHAR and NOVlan to include performing, by the mobile device, a path loss calculation based on an energy per resource element of the narrowband reference signal provided by the information indicating the transmission power as taught by of Ouchi in order to perform path loss measurement (Ouchi [0149]).
											
Regarding claims 4 and 11, the combination of BASHAR and NOVlan teaches all features with respect to the claims 1, and 8, respectively.							The combination of BASHAR and NOVlan does not explicitly discloseAttorney Docket No. 125096-8504.US01 performing a reference signal received power (RSRP) measurement based on an energy per resource element of the narrowband reference signal provided by the information indicating the transmission power.  
However, Ouchi US 20150043465 A1 discloses performing a reference signal received power (RSRP) measurement based on an energy per resource element of the narrowband reference signal provided by the information indicating the transmission power ([0129] The channel measurement unit 409 measures the reception power (RSRP: Reference Signal Received Power) from at least one downlink reference signal…, and estimates the reception power of the remaining downlink reference signals on the basis of the measurement result.  For example, in the case where the transmission power (referenceSignalPower) of a CRS has been communicated from the base station 101…the channel measurement unit 409 measures the RSRP of the  CRS, and estimates the reception powers of the remaining downlink reference signals from the communicated power ratio.  Note that the power ratio may be called an Energy Per Resource Element (EPRE) ratio…) and [0149] referenceSignalPower is the value of a power per resource element  (EPRE: Energy Per Resource Element) of a reference signal for path loss  measurement…).								It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of BASHAR and NOVlan to include performing a path loss calculation based on an energy per resource element of the reference signal provided by the information for the transmission power as taught by of Ouchi in order to perform path loss measurement (Ouchi [0149]).
Regarding claims 7 and 14, the combination of combination of BASHAR and NOVlan teaches all features with respect to the claims 5 and 12, respectively.
The combination of combination of BASHAR and NOVlan  does not explicitly disclose wherein the information indicating the transmission power provides an energy per resource element of the narrowband reference signal.  
However, Ouchi US 20150043465 A1 discloses wherein the information indicating the transmission power provides an energy per resource element of the narrowband reference signal. ([0129] the transmission power (referenceSignalPower) of a CRS has been communicated from the base station…) and ([0149] referenceSignalPower is the value of a power per resource element (EPRE: Energy Per Resource Element) of a reference signal for path loss measurement…).											It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of combination of BASHAR and NOVlan to include wherein the information indicating the transmission power provides an energy per resource element of the narrowband reference signal. as taught by of Ouchi in order to perform path loss measurement (Ouchi [0149]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478